 Case 1:20-cv-09809-VM Document 14 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X                2/26/2021
GEORGE LEE, on behalf of himself      :
and all others similarly situated,    :
                                      :
                    Plaintiff,        :
                                      : 20 Civ. 9809 (VM)
     - against -                      :
                                      :      ORDER
CANADA GOOSE US, INC.,                :
                                      :
                    Defendant.        :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

       Consistent with the Court’s Individual Practices, on
February 8, 2021, counsel for defendant Canada Goose US, Inc.
(“Defendant”) wrote to plaintiff George Lee (“Plaintiff”)
regarding an anticipated motion to dismiss the Complaint.
(See    “Premotion      Letter,”   Dkt.    No.   11.)   By     letter   dated
February    16,    2021,   Plaintiff      responded     to   the   Premotion
Letter. (See Dkt. No. 12.) Defendant advised the Court by
letter dated February 22, 2021 that the parties’ letter
exchange had failed to resolve their dispute. (See “Letter
Motion,” Dkt. No. 13.)
       Having reviewed the arguments raised in the exchange of
letters, the Court will deem the Letter Motion as the motion
to     dismiss    and   will   resolve     Defendants’       motion     in    a
forthcoming decision on the basis of the letters and the
material    in    the    record.   See     Kapitalforeningen       Lægernes
Invest. v. United Techs. Corp., 779 F. App’x 69, 70 (2d Cir.
2019)    (affirming      the   district     court     ruling    deeming      an
exchange of letters as a motion to dismiss).

SO ORDERED.

Dated:      New York, New York
            26 February 2021
